DETAILED ACTION

Applicant’s response filed on 11/16/2021 has been fully considered. Claims 1-21 are pending. Claims 1, 3-5, 8-9, and 17 are amended. Claims 19-21 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-6, 10-13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa et al. (Espinosa et al., “New Cholesteric Liquid-Crystal Epoxy Resins Derived from 6-Hydroxy-2-naphthoic Acid”, Journal of Polymer Science: Part A: Polymer Chemistry, 2001, vol. 39, p. 2847-2858).
Regarding claims 1 and 4-6, Espinosa teaches a diglycidyl monomer that has the chemical structure (p. 2852) 
    PNG
    media_image1.png
    93
    278
    media_image1.png
    Greyscale
, wherein Z is 
    PNG
    media_image2.png
    89
    60
    media_image2.png
    Greyscale
 (p. 2850), which reads on an epoxy compound comprising a naphthalene unit, and represented by Chemical Formula 1, in Chemical Formula 1, M1, M2, and M3 are each independently a mesogenic unit represented by Chemical Formula 2, wherein both of M1 or M3 is a naphthalene unit represented by Formula (2-1), L1 and L2 are each independently –C(=O)O- or –O-C(=O)-, and E1 and E2 are the same epoxy-containing group, Chemical Formula 2 is (2-1) or (2-2), wherein, in Chemical Formula 2, R1 to R4 are each independently a hydrogen atom or an aryl group of C6, and R5 to R6 are each independently a hydrogen atom as claimed, wherein, in Chemical Formula 1, M1 and M3 are of Chemical Formula 2-1, and R1 to R6 are the same in Chemical Formula 2-1 as claimed, wherein, in Chemical Formula 1, M2 is a mesogenic unit of Chemical Formula 2, but is not a naphthalene unit of Chemical Formula 2-1 as claimed, wherein the epoxy-containing groups E1 and E2 are each independently represented by a group of Chemical Formula 3 
    PNG
    media_image3.png
    64
    226
    media_image3.png
    Greyscale
 in Chemical Formula 3, R1 and R2 are each independently a hydrogen atom, and n is an integer of 6 as claimed.
Regarding claim 10, Espinosa teaches that the diglycidyl compound melted between 109 and 123°C (p. 2853-2854). Also, Espinosa teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy compound of claims 1 and 4-6 as explained above. Furthermore, the instant application recites that the melting temperature of the epoxy compound may be about 190°C or less, e.g., about 160° to about 190° [0056]. Therefore, the claimed physical properties would naturally arise from the epoxy compound of Espinosa. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 11, the Office recognizes that all of the claimed physical properties are not positively taught by Espinosa, namely that the epoxy compound of claim 1 has a thermal conductivity of about 0.4 Watts per meter-Kelvin or greater. However, Espinosa teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy compound of claim 1 as explained above. Furthermore, 
Regarding claims 12-13, 16, and 18, Espinosa teaches a stoichiometric mixture of the diglycidyl compound with DAT as a hardener (p. 2854), wherein DAT is 2,4-diaminotoluene (p. 2848), which reads on a composition comprising the epoxy compound according to claim 1 as claimed, the composition of claim 12, further comprising a filler, the filler comprising an organic material as claimed, the composition of claim 12, further comprising a curing agent as claimed, and which reads on a material for a semiconductor package, the material comprising the epoxy compound according to claim 1 as claimed. This is because the only recited ingredient of the material for a semiconductor package is the epoxy compound according to claim 1, which is taught by Espinosa as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa et al. (Espinosa et al., “New Cholesteric Liquid-Crystal Epoxy Resins Derived from 6-Hydroxy-2-naphthoic Acid”, Journal of Polymer Science: Part A: Polymer Chemistry, 2001, vol. 39, p. 2847-2858) as applied to claim 13, and further in view of Asaumi et al. (JP 2012-131960 A, machine translation in English used for citation).

Espinosa does not teach that the inorganic material comprises at least one of silicon oxide, calcium carbonate, magnesium carbonate, alumina, magnesia, clay, titania, talc, calcium silicate, antimony oxide, glass fiber, or eucryptite ceramic, and that the organic material comprises at least one of polyethyleneimine, ethylene glycol, or polyethylene glycol. However, Asaumi teaches alumina that is present in a composition further comprising a diepoxy compound and an amine curing agent, wherein the diepoxy compound has the formula 
    PNG
    media_image4.png
    90
    425
    media_image4.png
    Greyscale
 [0010]. Espinosa and Asaumi are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound comprising two glycidyl ether groups, at least one naphthalene group, and at least one ester group, and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Asaumi’s alumina to modify Espinosa’s stoichiometric mixture of the diglycidyl compound with DAT, which would read on wherein the inorganic material comprises alumina as claimed. Espinosa in view of Asaumi would meet the limitation wherein the organic material comprises at least one polyethyleneimine, ethylene glycol, or polyethylene glycol as claimed because claims 13 and 14 do not require the composition to further comprises a filler comprising an organic material comprising at least one polyethyleneimine, ethylene glycol, or polyethylene 
    PNG
    media_image4.png
    90
    425
    media_image4.png
    Greyscale
  [0010], which means that Asaumi’s composition is substantially similar in composition to Espinosa’s stoichiometric mixture of the diglycidyl compound with DAT, which means that Asaumi’s alumina would have been beneficial for providing reinforcement for Espinosa’s stoichiometric mixture of the diglycidyl compound with DAT, which therefore would have been beneficial for modifying mechanical properties of Espinosa’s stoichiometric mixture of the diglycidyl compound with DAT.
Regarding claim 15, Espinosa teaches the composition of claim 13 as explained above.
Espinosa does not teach that the filler is form about 40 parts by weight to about 99 parts by weight based on about 100 parts by weight of the epoxy compound. However, Asaumi teaches alumina that is present in a composition further comprising a 
    PNG
    media_image4.png
    90
    425
    media_image4.png
    Greyscale
, wherein the composition contains 75 to 95 parts by weight of alumina per 100 parts by weight of the total of the diepoxy compound, the curing agent, and the alumina [0010]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Asaumi’s alumina to modify Espinosa’s stoichiometric mixture of the diglycidyl compound with DAT, and to optimize the amount of Asaumi’s alumina to be from about 40 parts by weight to about 99 parts by weight based on 100 parts by weight of Espinosa’s diglycidyl monomer, which would read on wherein the filler is from about 40 parts by weight to about 99 parts by weight based on about 100 parts by weight of the epoxy compound as claimed. One of ordinary skill in the art would have been motivated to do so because Asaumi teaches that the alumina is beneficial for being a mixture of alumina particles and for being useful in in a composition further comprising a diepoxy compound and an amine curing agent, wherein the diepoxy compound has the formula 
    PNG
    media_image4.png
    90
    425
    media_image4.png
    Greyscale
, wherein the composition contains 75 to 95 parts by weight of alumina per 100 parts by weight of the total of the diepoxy compound, the curing agent, and the alumina [0010], which means that Asaumi’s composition is substantially similar in composition to Espinosa’s stoichiometric mixture of the diglycidyl compound with DAT, which means .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa et al. (Espinosa et al., “New Cholesteric Liquid-Crystal Epoxy Resins Derived from 6-Hydroxy-2-naphthoic Acid”, Journal of Polymer Science: Part A: Polymer Chemistry, 2001, vol. 39, p. 2847-2858) as applied to claim 12, and further in view of Furuzaki et al. (US 2014/0213751 A1).
Regarding claim 17, Espinosa teaches the composition of claim 12 as explained above.
.

Allowable Subject Matter
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Espinosa et al. (Espinosa et al., “New Cholesteric Liquid-Crystal Epoxy Resins Derived from 6-Hydroxy-2-naphthoic Acid”, Journal of Polymer Science: Part A: Polymer Chemistry, 2001, vol. 39, p. 2847-2858) teaches the epoxy compound of claim 1 as explained above.
Espinosa does not teach that in Chemical Formula 2, R1 to R12 are each independently a hydrogen atom, a C1-C10 alkyl group, a C2-C10 alkenyl group, a C2-C10 alkynyl group, a C1-C30 alkoxy group, a C2-C30 alkoxyalkyl group, or a C1-C30 heteroalkyl group. Although Espinosa teaches a diglycidyl monomer that has the chemical structure (p. 2852) 
    PNG
    media_image1.png
    93
    278
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    89
    60
    media_image2.png
    Greyscale
 (p. 2850), which reads on wherein, in Chemical Formula 2, R1 to R4 are each independently a hydrogen atom or an aryl group of C6, and R5 to R6 are each independently a hydrogen atom, at least one of R1 to R4 is an aryl group of C6, which does not read on the claimed definition of R1 to R4. The prior art of record do not teach or suggest an epoxy compound that has the limitations of claim 2.
Regarding claim 3, Espinosa teaches the epoxy compound of claim 1 as explained above. Espinosa teaches a diglycidyl monomer that has the chemical structure (p. 2852) 
    PNG
    media_image1.png
    93
    278
    media_image1.png
    Greyscale
, wherein Z is 
    PNG
    media_image2.png
    89
    60
    media_image2.png
    Greyscale
 (p. 2850), which reads on wherein with the at least one mesogenic unit M1 or M3 being 
    PNG
    media_image5.png
    70
    163
    media_image5.png
    Greyscale
.
Espinosa does not teach that the remaining mesogenic units M1 and M2, or M3 and M2, are independently represented by Chemical Formula 2a as claimed. Although Espinosa’s teachings that are explained above read on the remaining mesogenic unit 
    PNG
    media_image6.png
    70
    141
    media_image6.png
    Greyscale
, Espinosa’s teachings read on the remaining mesogenic unit M2 being 
    PNG
    media_image2.png
    89
    60
    media_image2.png
    Greyscale
, which does not read on Chemical Formula 2a as claimed. The prior art of record do not teach or suggest an epoxy compound that has the limitations of claim 3.
Regarding claim 7, Espinosa teaches the epoxy compound of claim 1 as explained above.
Espinosa does not teach that the epoxy-containing groups E1 and E2 are each independently represented by a group of Chemical Formula 3a as claimed. Although Espinosa teaches a diglycidyl monomer that has the chemical structure (p. 2852) 
    PNG
    media_image1.png
    93
    278
    media_image1.png
    Greyscale
, wherein Z is 
    PNG
    media_image2.png
    89
    60
    media_image2.png
    Greyscale
 (p. 2850), Espinosa’s teachings read on wherein the epoxy-containing groups E1 and E2 are each independently represented by 
    PNG
    media_image1.png
    93
    278
    media_image1.png
    Greyscale
, which does not read on Chemical Formula 3a as claimed. 
Regarding claim 9, Espinosa teaches the epoxy compound of claim 1 as explained above.
Espinosa does not teach that the epoxy compound comprises at least one compound of Chemical Formula 4 as claimed. The prior art of record do not teach or suggest an epoxy compound comprising at least one compound of Chemical Formula 4 as claimed.

Response to Arguments
Applicant’s arguments, see p. 11, filed 11/16/2021, with respect to the rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments, see p. 11, filed 11/16/2021, with respect to the rejection of claim 17 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 17 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 1, 4, 6, 10-13, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogen”, Journal of Polymer Science Part A: Polymer Chemistry, 1999, vol. 37, p. 419-425) have been considered but are moot because the new ground of rejection does 
Applicant’s arguments, see p. 11-12, filed 11/16/2021, with respect to the rejection of claims 2-3 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogen”, Journal of Polymer Science Part A: Polymer Chemistry, 1999, vol. 37, p. 419-425) have been fully considered and are persuasive.  The rejection of claims 2-3 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogen”, Journal of Polymer Science Part A: Polymer Chemistry, 1999, vol. 37, p. 419-425) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 1, 5-6, 10-13, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Asaumi et al. (JP 2012-131960 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 11-12, filed 11/16/2021, with respect to the rejection(s) of claim(s) 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Asaumi et al. (JP 2012-131960 A, machine translation in English used for citation) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11-12, filed 11/16/2021, with respect to the rejection of claims 2-3 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by  have been fully considered and are persuasive.  The rejection of claims 2-3 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Asaumi et al. (JP 2012-131960 A, machine translation in English used for citation) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 15 under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogen”, Journal of Polymer Science Part A: Polymer Chemistry, 1999, vol. 37, p. 419-425) as applied to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 12, filed 11/16/2021, with respect to the provisional rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-10, 13-19, and 21-22 of copending Application No. 16/898,761 (reference application) have been fully considered and are persuasive.  The provisional rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-10, 13-19, and 21-22 of copending Application No. 16/898,761 (reference application) has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/Primary Examiner, Art Unit 1767